PD-0715-15
                  PD-0715-15                    COURT OF CRIMINAL APPEALS
                                                                 AUSTIN, TEXAS
                                                Transmitted 6/11/2015 2:43:24 PM
                                                  Accepted 6/11/2015 4:50:11 PM
                                                                  ABEL ACOSTA
                  NO. _____________                                       CLERK

      IN THE TEXAS COURT OF CRIMINAL APPEALS


                   LENNIE P. EARBIN
                       Appellant

                            v.

                 THE STATE OF TEXAS
                        Appellee


          FROM THE FIFTH COURT OF APPEALS
              CAUSE NO. 05-14-00508-CR

  ON APPEAL FROM THE 219 TH JUDICIAL DISTRICT COURT
  OF COLLIN COUNTY, TEXAS, CAUSE NO. 219-80478-2012


         APPELLANT'S MOTION FOR EXTENSION
.OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW



                                   Piper McCraw
                                   State Bar No. 24045261
                                   piper@mccrawgantt.com



       June 11, 2015
                                   Piper McCraw, P.C.
                                   1504 First Avenue
                                   McKinney, Texas 75069
                                   Tel: (972) 767-6369
                                   Fax: (972) 767-6368

                                   ATTORNEY FOR EARBIN


                        1
      COMES NOW, Lennie Barbin, Appellant herein, and respectfully moves

this Court to issue an extension of time to file Appellant's petition for discretionary

review, and in support thereof would show the court as follows:

                                          I.

      The opinion of the Fifth Court of Appeals in cause no. 05-14-00508-CR,

affirming the conviction, was rendered on May 12,2015.

                                          II.

      The number and style of the case in the District Court is No. 219-80478-

2012, State a/Texas v. Lennie Earbin.

                                         III.

Appellant was convicted of continuous sexual abuse of a child (victim under 14

years of age) by a jury. The court assessed punishment at 25 years in the

institutional division ofTDCJ.

                                         IV.

      The present deadline for filing the petition for discretionary review is June

11,2015.

                                          V.

      No extensions of time to file the petition for discretionary review were

previously requested.

                                         VI.
APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
      The reason for this request is that during the last few weeks, counsel has

been dealing with a close family member being placed into hospice care and the

family member's subsequent death, as well as hospitalization of another close

family member. In addition to these personal matters, counsel has also been

involved in extensive preparation for a jury trial originally scheduled to begin on

Monday, May 18, 2015 (State a/Texas v. Serafine Figaraa; Collin County, Texas;

Cause No. 003-85022-2014, 003-85023-2014) and a jury trial scheduled to begin

on Monday, June 15,2015 (State a/Texas v. Ari Clark; Collin County, Texas;

Cause No. 003-81878-2014).

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant an extension of time to file his petition for discretionary review until

July 11,2015.

                                       Respectfully submitted,


                                       Piper McCraw, P.C.
                                       1504 First Avenue
                                       McKinney, Texas 75069
                                       Tel: (972) 767-6369
                                       Fax: (972) 767-6368


                                       BY:~
                                       Piper McCraw, P.C.
                                          State Bar No. 24045261
                                          Attorney for Lennie Barbin, Appellant


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                        CERTIFICATE OF SERVICE

     This is to certify that on June 11, 2015, a true and correct copy of the above

and foregoing document was served on the Collin County District Attorney's

Office, 2100 Bloomdale Rd., McKinney, TX 75071 by electronic service.



                                     Piper   cCraw




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4